Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
THOMAS MARTIN, Case No.:

Plaintiff,

THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

A Foreign Corporation,
Defendant.
COMPLAINT

The Plaintiff, THOMAS MARTIN, by and through undersigned counsel, hereby files
this Complaint against THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
(“GUARDIAN”) and alleges:

GENERAL ALLEGATIONS

1. This is an action under the Employee Retirement Income Security Act
(ERISA), 29 U.S.C. §1001, et seq., specifically §1132 (a)(1)(b).

2. This Court has jurisdiction pursuant to 28 U.S.C. §1331.

3. Venue is proper in the United States District Court for the Middle
District of Florida, where the breach of the employee benefits contract took place.

4, At all times material hereto, Plaintiff was covered under a policy of long-

term disability insurance underwritten and administered by Defendant GUARDIAN.
Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 2 of 7 PagelD 2

5. Defendant GUARDIAN is a foreign corporation conducting insurance
business in Pasco County, Florida.

6. At all times material hereto, Plaintiff was covered by an employee welfare
benefit plan sponsored by his employer, which provided long-term disability insurance
benefits through a policy of insurance benefits funded and administered by the Defendant
GUARDIAN as well! as other valuable benefits. A copy of the GUARDIAN long-term
disability insurance policy is attached hereto as Exhibit “A.”

7. The plan is an”employee welfare benefit plan” as defined by ERISA, 29
U.S.C. § 1002(1) and the policy of insurance which funds these benefits is both underwritten
and administered by GUARDIAN, which was a fiduciary of the employee benefits plan
established by Plaintiff's employer and which may be sued under ERISA as an entity,
pursuant to 29 U.S.C. § £132(d)(4).

8. Defendant GUARDIAN makes the final decision to approve or deny claims
under the policy of insurance providing benefits to Plaintiff and bore the ultimate
responsibility for paying said claim for benefits, creating an inherent conflict of interest
between GUARDIAN’s duties to the plaintiff as an ERISA fiduciary and its duties to its
shareholders as a for-profit corporation under federal law.

9, Defendant GUARDIAN’s decision to terminate benefits was substantially

influenced by its conflict of interest.
Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 3 of 7 PagelD 3

10. Defendant GUARDIAN has failed to apply the provisions of the insurance
policy at issue consistently with respect to similarly situated claimants.

11. Defendant's notice of denial and plan documents failed to comply with 29
CFR 2560.503-1(f) as well as the “full and fair review” provisions of ERISA.

12, Defendant has failed to comply with its own internal rules, guidelines,
protocols, and/or other similar criteria relied upon in making the adverse determination,
failing to provide a copy of same to Plaintiff and failing to state that same will be provided
upon request in its denial of Plaintiff's appeal as required by 29 CFIR 2560.503-1().

13. Inaddition, the Defendant has failed to comply with the provisions of 29 CFR
2560.503-1(b), 29 CFR 2560.503-1(f), 29 CFR 2560.503-1(g), 29 CFR 2560.503-1(h), and 29 CFR
2560,.503-1(1) in its administration of Plaintiffs claim.

14. Plaintiffhas exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been
otherwise satisfied, waived, excused, eslopped, tolled, rendered moot, rendered a vainact,
or otherwise rendered unnecessary under the statutes, administrative regulations
promulgated by the Secretary of Labor, and/or common law regulating the Employee
Retirement Income Security Act of 1974, 29 U.5,.C. 1001, et seq..

15. A copy of this Complaint is contemporaneousty filed with the Secretary of

Labor.
Case 8:20-cv-03061-VMC-JSS Document 1 Filed 12/22/20 Page 4 of 7 PagelD 4

COUNT ONE
Action to Recover Plan Benefits
Pursuant to 29 U.S.C, §1132 (a)(1)(B)
Against GUARDIAN

16. Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically reinstated herein.

17. Plaintiff was and is “disabled,” as defined in the long-term disability
insurance policy funded and administered by GUARDIAN at all times material hereto.

18. Defendant GUARDIAN has failed and refused to pay the Plaintiff sums
due pursuant to the long-term disability insurance policy funded anc administered by
GUARDIAN, at all times material herete.

19. Defendant GUARDIAN has also subjected the Plaintiff to an unreasonable
claims process pursuant to 29 CFR 2560.503-1 and has denied benefits under the terms of
the plan.

20. Plaintiff is accordingly entitled to present evidence of disability under the
de nove standard to this Honorable Court.

21. ‘Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, the Plaintiff Thomas Martin prays for relief from Defendant
GUARDIAN LIFE INSURANCE COMPANY OF AMERICA for benefits due pursuant to

the contract of long-term disability insurance funded by insurance premiums paid to

Defendant under the employee weifare benefit plan pursuant to 29 U.S.C, § 1132(1}(B),
Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 5 of 7 PagelD 5

plus interest, costs, attorney’ fees pursuant to 29 U.S.C. § 1132 (g), and such other relief as
the Court may deem appropriate.
COUNT TWO
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. §1132 (a)(1)(B)
Against GUARDIAN

22, Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically restated therein,

23. Plaintiff is entitled to long-term disability benefits under the disability
insurance policy which is the subject of this action.

24. Defendant GUARDIAN has denied that Plaintiff is entitled to long-term
disability insurance benefits under the disability insurance policy which is the subject of
this action.

25. Section 1132(a)(1)(B) specifically authorizes an action to clarify the plaintiff's
tights to benefits subject to the terms of the contract for long-term disability insurance
funded by insurance premiums paid to GUARDIAN.

26, Defendant GUARDIAN has subjected the Plaintiff to an unreasonable
claims process pursuant to 29 CFR § 2560.503-1.

27. Plaintiff is entitled to a declaration that his long-term disability insurance
benefits are payable under the disability insurance policy at issue, and is entitled to present

evidence of disability to this effect under the de nove standard to this Honorable Court.
Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 6 of 7 PagelD 6

28. Plaintiff is entitled to attorney's fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, Plaintiff Thomas Martin prays for relief from Defendant
GUARDIAN LIFE INSURANCE COMPANY OF AMERICA for reinstatement of benefits
pursuant to the long-term disability insurance policy funded and administered by
Defendant pursuant to §1132 (a)(1)(B), together with any ancillary benefits to which he may
be entitled as a result of reinstatement of such benefits, plus interest, costs, attorney’s fees
authorized by 29 U.S.C. §1132(g), and such other relief as the Court may deem appropriate.

Respectfully Submitted,

Lu s Uff -

William S. Coftfndn, Jr. Esquire
Florida Bar No. 0188158
COFFMAN LAW

15436 N. Florida Avenue, Suite 103
Tampa, Florida 33613

(813) 935-7030

(813) 935-7277 fax
erisa@benefitsclenied.com

Trial Counsel for Plaintiff

 
Case 8:20-cv-03061-VMC-JSS Document1 Filed 12/22/20 Page 7 of 7 PagelD 7

EXHIBIT “A”
